Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-6, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcheng (US 2013/0123600) in view of Hodges et al. (US 2003/0201177) and Terashima et al. (US 2011/0257496) and Hetke et al. (US 2007/0123765).
	As to claim 1, Tcheng teaches a microelectrode comprising a body comprising a proximal end (Fig. 6 - left end), a distal end (608), and a sidewall there between between defining a longitudinal axis (length of device 600), the body comprising an electrically non-conductive material (portions between electrodes 606) and at least one portion comprising an electrically conductive material (606A-D).
	While Tcheng teaches a biological biosensor diposed within or on the body ([0095]), it does teach that the sensor is an electrochemical biosensor configured to detect the presence of hemoglobin. Moreover, Tcheng does state that the measurement of optical blood volume and blood oxygenation use wavelengths that are specifically absorbed by oxygenated and deoxygenated hemoglobin ([0041]). Hodges teaches an electrochemical hemoglobin sensor capable of directly measuring the presence of hemoglobin ([0018]). It would have been obvious to modify Tcheng with Hodges to utilize an alternative sensing mechanism for monitoring hemoglobin, particularly as an electrochemical sensor allows for the direct measurement of 
The above combination does not teach a cone-shaped tip formed of an electrically conductive material, with Tcheng teaching a hemispherically shaped tip (608; [0103]). However, Hetke, in teaching a microelectrode array for use in neurological recordings, teaches the tip of the device can be shaped into a conical profile (Fig. 1 - 11) comprising an electrical contact comprising an electrically conductive material ([0034] - disposed on an insulated metal wire). As such, it would have been obvious to modify the above combination with Hetke to allow for easier penetration of the device into brain tissue matter.
	As to claim 5, Tcheng teaches at least two biological biosensors ([0087] - three kinds of transducers). It would have been obvious to further modify the above combination with Tcheng to utilize multiple sensors to allow for redundancy or simultaneous measurement in different locations.
	As to claim 6, Tcheng teaches that the at least two biological biosensors are disposed along at least 1 mm of the longitudinal axis of the body (Fig. 7, [0089-92]). It would have been obvious to further modify the above combination with Tcheng to utilize multiple sensors to allow for redundancy or simultaneous measurement in different locations.
	As to claims 11 and 12, Tcheng teaches the non-conductive material is glass ([0102]) - glass window above the optical elements).
	As to claims 13-15, Tcheng teaches the electrically conductive material is an platinum-iridum alloy ([0096] - each electrode is a PtIr ring).

	As to claim 18, Tcheng teaches the insulating material is polyimide ([0079]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcheng (US 2013/0123600) in view of Hodges et al. (US 2003/0201177) and Terashima et al. (US 2011/0257496) and Hetke et al. (US 2007/0123765), and further in view of Terashima et al. (US 2011/0257496).
	As to claim 29, the above combination does not necessarily teach a plurality of electrical contacts arranged along the longitudinal axis. Terashima teaches an electrode to be used in the brain in which a plurality of electrical contacts are disposed along the longitudinal axis of the microelectrode array (Fig. 4 - 162). It would have been obvious to modify the above combination with Terashima to allow for additional conductive surfaces along the microelectrode to increase the utility of the device.

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 26, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, the electrical contact is embedded in a non-conductive or insulating material that slopes radially outward from the body of the microelectrode.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly, applicant has argued that as Tcheng disclosed that the hemispherical shape of the distal tip facilitates blunt dissection while avoiding puncturing of blood vessels, one would not have been motivated to use the conical shaped distal tip of Hetke in the microelectrodes of Tcheng. While that may potentially be the case should the purpose of the combined device be for implanting in the brain in the same exact usage as Tcheng, the recited invention does not require such usage. It could also be used in an in vitro setting where ease of penetration may very well be advantageous.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Toh et al. (Direct in Vivo Electrochemical Detection of Haemoglobin in Red Blood Cells).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        6/23/21